Ames, J.
We see no valid objection to the instructions given at the trial. Whatever rights the defendant might have as owner in fee of a portion of the soil within the limits of the highway, there is no doubt that the extent of his actual occupation was plainly indicated by visible bounds. A general employment of a servant or agent “ to clear up his land ” does not necessarily import, under such circumstances, a purpose on the part of the employer to cut away the bushes and rubbish within the limits of the highway, even though his title, subject to the public easement, should literally extend to the thread of the way. The lot which he occupied, and which was all that he could have occasion “ to clear up ” for any purposes of husbandry, may have been all that he was speaking of, and all that he meant that Taylor should go to work upon. The extent of the authority which he gave Taylor was a question for the jury, and the terms made use of are not inconsistent with the theory that in those terms he was speaking only of the land which he occupied. The instructions covered all the exigencies of the case, and were as favorable as the plaintiff had a right to require. Exceptions overruled.